Citation Nr: 0733700	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-31 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for a low back disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran reportedly had active service from June 1961 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the RO which 
denied an increased rating for the veteran's low back 
disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's low back disability is manifested primarily 
by complaints of pain, limitation of motion, 
spondylolisthesis, and degenerative arthritis; additional 
functional limitation due to pain commensurate with 
pronounced intervertebral disc syndrome is demonstrated.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 60 percent for 
the veteran's low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Code 5293 (prior to 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by him have been obtained 
and associated with the claims file.  The veteran was 
examined by VA twice during the pendency of this appeal and 
was offered an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Increased Ratings - In General

Concerning the claim for an increased rating for the 
veteran's low back disability, the Court has held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Initially, it should be noted that during the pendency of 
this appeal, the rating criteria for evaluating disabilities 
of the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's spine disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the claim as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

Factual Background & Analysis

The clinical and diagnostic findings from the two VA 
examinations during the pendency of this appeal (April 2003 
and June 2005) and on the various VA outpatient notes from 
2002 to 2005, were not materially different, except for some 
additional decreased motion of the spine on the most recent 
examination in April 2003.  The findings from the two 
examinations showed severe, painful limitation of motion of 
the lumbar spine in all modalities, but no muscle spasm or 
any significant neurological abnormalities.  There was some 
slight decrease in muscle strength in the hips, knees, 
ankles, and great toe flexors and extensors with no focal 
weakness.  Sensation was intact, knee reflexes were 3+/2+, 
and ankle reflexes were 1+/1+ with mild facilitation.  
Plantar responses were down going, bilaterally.  Straight leg 
raising was negative, and the veteran could rise on his heels 
and toes and squat without difficulty.  X-rays studies 
revealed lower lumbar levoscoliosis, hypertrophic 
degenerative arthritic changes, and minimal Grade 1 anterior 
spondylolisthesis.  

After review of all the evidence of record and consideration 
of the old and the revised rating criteria for the spine, the 
Board finds that the old rating criteria is more advantageous 
to the veteran's claim.  The veteran's low back disability is 
currently assigned a 40 percent evaluation under the old 
rating criteria for lumbosacral strain, which is the highest 
evaluation possible under Diagnostic Code (DC) 5295 
(effective prior to September 26, 2003).  

A 40 percent evaluation is also the highest rating possible 
under the old rating criteria for DC 5292 based on limitation 
of motion of the lumbar spine.  DC 5292 (effective prior to 
September 26, 2003).  

Under the old version for intervertebral disc syndrome (DC 
5293), a 60 percent evaluation is assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

Other potentially applicable rating codes include DC 5285, 
which provides for a 100 percent evaluation for vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  DC 5286 provides for a 100 percent evaluation 
with complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type); a 60 percent evaluation is 
assigned for ankylosis at a favorable angle.  Unfavorable 
ankylosis of the lumbar spine warrants a 50 percent 
evaluation under DC 5289 (effective prior to September 23, 
2002).  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains some motion of the spine, albeit with pain, which has 
been considered in determining the current rating.  
Therefore, a rating under DC's 5286 or 5289 for unfavorable 
ankylosis is not warranted.  Similarly, the veteran is not 
shown to have vertebral fracture or intervertebral disc 
syndrome.  Therefore, a higher schedular evaluation is not 
possible under DC's 5285 or 5293.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  

In this regard, the evidence shows that the veteran has good 
strength and no significant neurological impairment referable 
to the lumbar spine.  However, the veteran was shown to have 
severe and painful limitation of motion of the lumbar spine.  
The veteran reported flare-ups once or twice a month lasting 
two to three days each time, and said that he had to stay in 
bed until the pain subsided.  He takes one to two Vicodin 
tablets which makes the pain more bearable, but does not 
relieve it completely.  When examined by VA in June 2005, the 
examiner indicated that there had been some progression in 
the degenerative changes since the prior examination in 2002, 
and that the veteran appeared to be more impaired than when 
seen in 2001.  He opined that the veteran's back pain limited 
his ability to do all but basic self-care activities.  The 
veteran could not do any type of heavy household chores or 
gardening, and had to use a cane to ambulate short distances 
and a wheelchair for longer distances.  Although the examiner 
did not indicate the additional functional range of motion 
loss in degrees, his description suggested a level of 
impairment greater than the currently assigned rating for 
severe limitation of motion.  Resolving all reasonable doubt 
in favor of the appellant, the Board finds that the veteran's 
functional loss of use more nearly approximates the criteria 
for pronounced intervertebral disc syndrome under the old 
rating criteria for DC 5293, and that a 60 percent evaluation 
is warranted.  


ORDER

An increased evaluation to 60 percent for the veteran's low 
back disability is granted, subject to VA regulations 
pertaining to the payment of monetary benefits.  




		
	John E.Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


